                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                           CRIMINAL FILE NO.
                    v.                     1:16-CR-145-13-TWT
 DERECK TAYLOR
 also known as
 D,
       Defendant.


                                        ORDER

         This is a criminal RICO action. It is before the Court on the Report and

Recommendation [Doc. 2120] of the Magistrate Judge recommending denying the

Defendant’s Second Motion for Bill of Particulars [Doc. 1941], denying the

Defendant’s Motion to Strike Surplusage [Doc. 1942], and denying the Defendant’s

Motion to Dismiss [Doc. 1957]. The Court approves and adopts the Report and

Recommendation as the judgment of the Court. The Defendant’s Second Motion for

Bill of Particulars [Doc. 1941] is DENIED. The Defendant’s Motion to Strike

Surplusage [Doc. 1942] is DENIED. The Defendant’s Motion to Dismiss [Doc.

1957] is DENIED.


T:\ORDERS\USA\16\16cr145-13\r&r2.docx
         SO ORDERED, this 4 day of March, 2019.



                                        /s/Thomas W. Thrash
                                        THOMAS W. THRASH, JR.
                                        United States District Judge




                                                2
T:\ORDERS\USA\16\16cr145-13\r&r2.docx
